
	
		II
		Calendar No. 454
		112th CONGRESS
		2d Session
		S. 3264
		[Report No. 112–185]
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Vitter (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 16, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reauthorize the Lake Pontchartrain Basin Restoration Program.
	
	
		1.Lake
			 Pontchartrain Basin Restoration ProgramSection 121 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1273) is amended—
			(1)in subsection
			 (d), by inserting to pay not more than 75 percent of the costs
			 after make grants; and
			(2)in subsection (f)(1), in the first
			 sentence, by striking for each of fiscal years 2001 through 2011
			 and inserting or the lowest amount appropriated to carry out this
			 section for any of the preceding 5 fiscal years, whichever is less, for each of
			 fiscal years 2013 through 2017.
			
	
		July 16, 2012
		Reported without amendment
	
